DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/31/2020, with respect to independent claims, have been fully considered and are persuasive.  The rejection of 8/13/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A computer-implemented method, comprising: receiving a first plurality of events associated with a system occurring during a current time period, utilizing a processor, the first plurality of events including at least one instance of hardware component failure within the system; logging the first plurality of events in a repository, utilizing the processor; determining, utilizing the processor, whether a predetermined issue is identified by comparing, utilizing the processor, the first plurality of events to a second plurality of events occurring during an historical time period, in response to determining that a number of the first plurality of events exceeds a threshold number of a predetermined type of events for the current time period, []; and resolving the predetermined issue at the system, including determining and applying a fix associated with the predetermined issue, utilizing the processor, in response to determining that an order and a timing of the first plurality of events matches an order and timing of the second plurality of events";
Since, no prior art was found to teach: ”where the second plurality of events includes logged data stored as a signature for the predetermined issue” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 11 and 20, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-10 and 12-19, the claims are allowed due to their dependency on allowable independent claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oono (US 2012/0317069 A1) teaches matching pattern but not after confirming hardware component failure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114